United States Court of Appeals
                                                                                             Fifth Circuit
                                                                                           F I L E D
                                                  In the                                  December 27, 2006
                       United States Court of Appeals                                  Charles R. Fulbruge III
                                      for the Fifth Circuit                                    Clerk
                                            _______________

                                              m 06-10664
                                            Summary Calendar
                                            _______________



                                        CATHERINE J. MILLER,

                                                               Plaintiff-Appellant,

                                                 VERSUS

                                       JO ANNE B. BARNHART,
                                 COMMISSIONER OF SOCIAL SECURITY,

                                                               Defendant-Appellee


                                     _________________________

                             Appeal from the United States District Court
                                 for the Northern District of Texas
                                          m 4:04-CV-789
                               ______________________________



Before SMITH, WIENER, and OWEN,                        ance and supplemental security income bene-
  Circuit Judges.                                      fits, but the Commissioner of Social Security
                                                       determined that Miller was not disabled within
PER CURIAM:*                                           the meaning of the Social Security Act. Be-
                                                       cause the Commissioner’s decision is in accor-
   Catherine Miller applied for disability insur-      dance with law, we affirm.

   *
                                                                                I.
    Pursuant to 5TH CIR. R. 47.5, the court has de-        Miller filed applications for disability insur-
termined that this opinion should not be published
                                                       ance and supplemental security income bene-
and is not precedent except under the limited cir-
                                                       fits in 2000, alleging pain in her neck, shoul-
cumstances set forth in 5TH CIR. R. 47.5.4.
ders, and left hip; carpal tunnel syndrome; ma-         236 (5th Cir. 1994). Miller argues the ALJ
jor depression; panic disorder; and anxiety.            erred by according little weight to Marable’s
The Commissioner denied her applications.               opinion, claiming it should have been given
                                                        great weight because it was supported by sub-
    A hearing was held before an administrative         stantial evidence. Additionally, she urges that
law judge (“ALJ”) at which Miller, her hus-             the ALJ erred by using information outside the
band, a medical expert witness, and a voca-             record in determining the weight to accord
tional expert witness testified. The ALJ re-            Marable’s opinion. Miller does not contend
viewed the Commissioner’s decision and de-              that substantial evidence does not support the
termined Miller was not disabled, and the dis-          Commissioner’s decision, so we review the de-
trict court affirmed.                                   cision to determine whether it is in accordance
                                                        with law.
    As part of his determination, the ALJ gave
little weight to the opinion of Miller’s treating          The ALJ did not err by according little
physician, Charles Marable, that Miller was             weight to Marable’s opinion; the ALJ’s deci-
disabled and could not work. The ALJ stated:            sion was in accordance with law. Miller is
                                                        correct that treating physician’s opinions
   In reaching my conclusions, I have consid-           should be given great weight. Martinez v.
   ered the opinions of Ms. Miller’s treating           Chater, 64 F.3d 172, 176 (5th Cir. 1995) (cit-
   physicians, including Dr. Marable, that the          ing Greenspan v. Shalala, 38 F.3d 232, 237
   claimant is disabled. I am familiar with Dr.         (5th Cir. 1994)). Also, “[a] treating physi-
   Marable in particular, and I know him to be          cian’s opinion on the nature and severity of a
   a constant advocate for his patients. Ac-            patient’s impairment will be given controlling
   cordingly, I therefore carefully examine his         weight if it is ‘well-supported by medically ac-
   opinions and the remaining evidence in each          ceptable clinical and laboratory diagnostic
   case. While I decide each case based on              techniques and is not inconsistent with other
   the evidence before me, I am mindful that I          substantial evidence.’” Id. (quoting 20 C.F.R.
   need to look closely at any opinion ren-             § 404.1527(d)(2)).
   dered by Dr. Marable. In this case, I did
   not find his opinions convincing or sup-                 We have distinguished, however, between
   ported, to the degree he has found that the          the weight given to a treating physician’s med-
   claimant is unable to engage in any work             ical opinion on the nature and severity of an
   activity. Hence, I gave his opinions little          impairment and his opinion on whether the pa-
   weight.                                              tient is disabled and cannot work. We do not
                                                        require that an ALJ justify a decision to give
                       II.                              little weight to a physician’s opinion that a pa-
   We review the Commissioner’s decision to             tient is disabled or unable to work, because
deny social security benefits only to determine         such decisions are reserved for the Commis-
whether the final decision is supported by sub-         sioner. Frank v. Barnhart, 326 F.3d 618, 620
stantial evidence and whether the proper legal          (5th Cir. 2003). An ALJ need not give special
standards were used to evaluate the evidence.           weight to treating physicians’ opinions if they
Brown v. Apfel, 192 F.3d 492, 498 (5th Cir.             have no special significance. “Among the
1999); Greenspan v. Shalala, 38 F.3d 232,               opinions by treating doctors that have no


                                                    2
special significance are determinations that an           Marable’s question to answer.2
applicant is ‘disabled’ or ‘unable to work.’ 20
C.F.R. § 404.1527(e)(1). These determina-                    AFFIRMED.
tions are legal conclusions that the regulation
describes as ‘reserved to the Commissioner.’”
Id.

   The ALJ gave little weight to Marable’s
opinions that Miller was disabled and unable to
workSSthe two opinions that Frank states
have no special significance and need not be
given any weight. The ALJ specifically ex-
plained that he gave little weight to Marable’s
opinion “that the claimant is disabled” and that
“the claimant is unable to engage in any work
activity.” Because Frank makes plain that an
ALJ need not give special weight to conclu-
sions about disability or ability to work, the
ALJ did not err. Even if Marable’s opinions
were supported by substantial evidence, as
Miller stresses, the ALJ was not required to
give them special weight.

    Miller’s argument that she was prejudiced
because the ALJ looked to evidence outside
the record to reject Marable’s opinion on dis-
ability also fails. Even if the ALJ considered
an extrajudicial source, the consideration did
not result in a decision on the merits on that
                                                             2
basis, because the ALJ was not required to                     Miller cites Oshkeshequoam v. Barnhart, 274
give Marable’s opinion about Miller’s disabil-            F. Supp. 2d 985, 999 (C.D. Ill. 2003), to support
ity any special weight and because disability is          her contention that she was improperly prejudiced
an issue reserved for the Commissioner to de-             as a result of the ALJ’s bias. That court, however,
cide.1 Whether Miller was disabled was never              did not hold that an ALJ’s bias improperly preju-
                                                          dices an applicant. The court rejected the ALJ’s
                                                          finding that a treating physician was biasedSSit did
                                                          not even involve an ALJ’s being biased. See id.
                                                          (“ALJ Welsch reiterates ALJ Lipe’s statement that
                                                          Dr. Mack should not be found to be credible be-
   1
      United States v. Grinnell Corp., 384 U.S.           cause he ‘tries to give his patients a break.’ How-
563, 583 (1966) (“The alleged bias and prejudice          ever, there is no evidence in the record that Dr.
to be disqualifying must stem from an extrajudicial       Mack is biased in favor of Plaintiff, other than the
source and result in an opinion on the merits on          fact that Dr. Mack has concluded upon his exten-
some basis other than what the judge learned from         sive, long-care treatment of Plaintiff that she is
his participation in the case.”).                         disabled.”).

                                                      3